United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS              May 6, 2004
                           FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 03-41396
                         Summary Calendar



                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                         JAMES L. EWING,

                                                Defendant-Appellant.



          Appeal from the United States District Court
                for the Eastern District of Texas
                         (1:01-CR-226-1)



Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     James L. Ewing appeals his sentence, following his guilty-plea

conviction of possession of marijuana by a federal inmate, a

violation of 18 U.S.C. § 1791(a)(2).   Ewing contends the district

court clearly erred by denying a two-level reduction for acceptance

of responsibility under U.S.S.G. § 3E1.1.

     Although Ewing timely pleaded guilty and admitted to the

Probation Office his role in the offense, the Probation Office

reported that Ewing subsequently was again involved in possessing


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
marijuana and other unauthorized items while he was an inmate. The

district court upheld the Probation Office’s withdrawal of an

earlier recommendation that Ewing be granted an acceptance-of-

responsibility   reduction,   because   he    had   not   “voluntarily

terminat[ed] or withdraw[n] from criminal conduct”.       See U.S.S.G.

§ 3E1.1, comment (n.1(b)).

      The district court’s finding that Ewing failed to show that he

had   accepted   responsibility   was   not   “without    foundation”,

see United States v. Brace, 145 F.3d 247, 264 (5th Cir.) (en banc),

cert. denied 525 U.S. 973 (1998), as it was supported by unrebutted

information in Ewing’s Presentence Investigation Report (“PSR”).

See United States v. Cothran, 302 F.3d 279, 286 (5th Cir. 2002)

(under U.S.S.G. § 6A1.3, p.s., PSR information bears “‘sufficient

indicia of reliability’” in making factual determinations under the

Sentencing Guidelines, “‘especially when there is no evidence in

rebuttal’” (citation omitted)).

                                                          AFFIRMED




                                  2